Citation Nr: 1529742	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12- 01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Service connection for left wrist carpal tunnel syndrome (left wrist CTS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1972 to May 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida, which denied service connection for left wrist CTS.  The claim was received by VA in February 2009.  The Veteran submitted additional evidence after the May 2009 rating decision prompting VA readjudication in an October 2009 rating decision.  In October 2009, the Veteran entered a notice of disagreement with the denial of service connection for left wrist CTS.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.    

The Veteran testified at a May 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The May 2015 Board hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. The Veteran has currently diagnosed left wrist CTS.

2. The Veteran had a left wrist ganglion cyst during service, but had no other left wrist injury or disease during service.

3. Symptoms of left wrist CTS were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service. 

4. The Veteran's left wrist CTS is not causally or etiologically related to active military service.


CONCLUSION OF LAW

The criteria for service connection for left wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in February 2009, prior to the initial adjudication of the claim in May 2009 and readjudication in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, the May 2015 Board hearing transcript, and written statements by the Veteran in support of the current appeal.  

VA will provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for left wrist CTS, the Veteran was afforded a VA examination in December 2011, which the Board finds to be adequate for the purpose of deciding the appeal.  The examination report contains all the findings needed to decide the claim for service connection for left wrist CTS, including the Veteran's history and a rationale for the opinions given.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duties to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, left wrist CTS may be considered an organic disease of the nervous system, which is listed as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for left wrist CTS.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and left wrist CTS (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Left Wrist CTS

The Veteran contends that left wrist CTS started in service.  Specifically, the Veteran asserted that he had tingling, pain, weakness, and limited movement in the left wrist during service.  See May 2015 Board hearing transcript.  The Veteran stated that he is service connected for right wrist CTS, which originated with a ganglion cyst that turned into right wrist carpal tunnel syndrome.  The Veteran advanced that he had a left wrist ganglion cyst during service, which he asserts to have turned into left wrist CTS similar to what happened with the right wrist.  See January 2012 VA Form 21-4138.

The evidence of record demonstrates that the Veteran has current diagnosed left wrist CTS.  See December 2011 VA examination report.

While the record reflects that the Veteran had a left wrist ganglion cyst during service in April 1992, the Board finds that the weight of the evidence is against finding that the Veteran had any other left wrist disease or injury during service, that left wrist CTS symptoms started in service, or that left wrist CTS symptoms were chronic in service.  The Veteran asserted that he had left wrist CTS symptoms of tingling, pain, weakness, and limited movement during service.  See May 2015 Board hearing transcript.  A May 2009 treatment record by Dr. R.T. shows that the Veteran reported that he had numbness and tingling since service, and that he had a nerve conduction study 15 years earlier.  A May 2015 progress note reflects that a VA physician opined that left wrist pain began in service.  The May 2015 VA physician stated that the Veteran was diagnosed with CTS with similar complaints and more aggravated than in the military.  

However, service treatment records show that the Veteran only complained of left wrist pain in April 1992 and did not complain of weakness, tingling, or limited movement, and that the Veteran was diagnosed with a left wrist ganglion cyst that accounted for the symptom of left wrist pain, as opposed to left wrist CTS.  Moreover, a May 1993 in-service electromyography (EMG) showed a normal left wrist neurological evaluation.  

The Board finds that the Veteran's contemporaneous in-service history of symptoms (i.e., reporting left wrist pain that was diagnosed as left wrist ganglion cyst in April 1993) and the May 1993 EMG are more contemporaneous to service, are both lay evidence and medical findings, so are of more probative value than the more recent assertions of symptoms in service made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The Board also finds that the May 2015 VA physician's opinion is of no probative value because it is based on an inaccurate factual assumption of onset of left wrist CTS symptoms in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the December 2011 VA examiner opined that the in-service left wrist pain was due to a ganglion cyst and was not due to carpal tunnel syndrome.  The December 2011 VA opinion is on an accurate factual basis as shown by the record.  Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Accordingly, the Board finds that left wrist CTS did not start in service and that left wrist CTS symptoms were not chronic in service.

The Board next finds that the weight of the evidence is against finding that left wrist CTS symptoms were continuous since service.  On the question of when left wrist CTS symptoms began, following service separation in May 1993, the evidence of record shows no complaints, diagnosis, or treatment for left wrist or hand symptoms until May 2006.  A May 2006 private treatment record notes that the Veteran reported pain, numbness, and tingling in both hands.  The Veteran reported to the May 2006 private physician that he had these symptoms 50 percent of the time for a month.  The May 2006 private physician assessed bilateral carpal tunnel syndrome.  As such, based on the Veteran's own assertion in May 2006, the first post-service recorded symptomatology of a left hand or wrist disorder shows symptoms onset in April 2006, which is approximately 13 years after service separation.  This gap between treatments is one factor, among others, weighing against a finding of continuous symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The evidence also includes the Veteran's statements asserting continuity of left wrist CTS symptoms since service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  However, as noted above, a May 2006 private treatment record shows history of left wrist CTS symptoms for only one month.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his more recent recollections and statements made after the claim for service connection was filed in February 2010 to be of lesser probative value then the earlier, more contemporaneous histories, some of which were made for treatment purposes.  

While the Veteran initially filed a claim for service connection for 11 disorders (including right wrist ganglion and carpal tunnel syndrome) in November 1993, he did not file a claim for service connection for left wrist CTS until February 2010 or mention the presence of left wrist CTS or any of its symptoms until May 2006.  Moreover, as part of the November 1993 claim, the Veteran underwent a VA examination in March 1994 during which he reported symptoms of right wrist CTS but did not report symptoms of left wrist CTS.  The March 1994 VA examination report showed findings and a diagnosis of right wrist CTS with no mention of left wrist CTS or symptoms thereof.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, in this case, in November 1993, the Veteran filed claims for service connection for other disorders that specifically included carpal tunnel syndrome of the right wrist, but did not mention left hand or wrist symptoms.  This suggests to the Board that there was no pertinent left hand or wrist symptomatology at that time or that the Veteran did not think the symptoms were related to service.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred). 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, including the identical carpal tunnel syndrome in the right wrist, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated that he understood the procedure for filing a claim for VA compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits, including for right carpal tunnel syndrome.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left hand or wrist disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic left hand or wrist injury in service, or the lack of left hand or wrist symptomatology at the time he filed the claim, or both.

Additionally, as discussed above, the Veteran has also inconsistently reported the onset of symptoms at different times.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden, 125 F.3d at 1481 (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 
7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

In addition, as shown above, the first notation of symptomatology potentially related to left wrist CTS was in April 2006, about 13 years following service separation.  Therefore, left wrist CTS was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

The Board finds that the weight of the evidence demonstrates that the Veteran's left wrist CTS is not otherwise causally or etiologically related to active military service.  The December 2011 VA examiner opined that the current left wrist CTS is not caused by or a result of service.  In reaching this conclusion, the December 2011 VA examiner explained that a May 1993 in-service EMG of the left upper extremity, which took place after the Veteran's April 1993 history of wrist pain, was negative.  The December 2011 VA examiner opined that the in-service left wrist symptoms were due to ganglion cyst and not carpal tunnel syndrome, and that there was no evidence of left wrist carpal tunnel syndrome during service.  The Board finds that the December 2011 VA examination opinion is highly probative with respect to service connection for left wrist CTS, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the VA medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal, at 461.  Therefore, the Board finds that the December 2011 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed left wrist CTS is not caused by or etiologically related to active service, including the in-service diagnosis of left wrist ganglion cyst. 

Although the Veteran has asserted that left wrist CTS is causally related to the in-service left wrist ganglion cyst, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current left wrist CTS.  The etiology of the Veteran's left wrist CTS is a complex medical etiological question dealing with the central nervous system in addition to the relationship between the current left wrist CTS and in-service findings of a left wrist ganglion, which are both diagnosed primarily on clinical findings and physiological testing.  Carpal tunnel syndrome is defined as "a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow."  See Wilson v. Brown, 7 Vet. App. 542, 544 (1995), citing Dorland's Illustrated Medical Dictionary 1632 (27th Ed. 1988).  A ganglion cyst is defined as a "benign cystic tumor occurring on an aponeurosis or tendon, as in the wrist or dorsum of the foot; it consists of a thin fibrous capsule enclosing a clear mucinous fluid.  See Dorland's Illustrated Medical Dictionary 757 (32d ed. 2012).  Thus, while the Veteran is competent to relate left wrist symptoms that he experienced at any time, under the specific facts of this case, which include no in-service injury or disease or chronic or continuous symptoms, he is not competent to opine on whether there is a link between his current left wrist CTS and active service, including in-service findings of a left wrist ganglion cyst because such a medical opinion requires specific medical knowledge and training.  

In light of the foregoing, the weight of the evidence is against a finding that left wrist CTS was incurred in or was otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for left wrist CTS; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for left wrist carpal tunnel syndrome is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


